ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claim 21 in the response filed 6/14/21 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lawrence Drasner on 9/1/21.

The application has been amended as follows: 
Claims 1-10 and 16 (Currently Cancelled by Examiner)
Claim 21 (Currently Amended by Examiner): A compression garment that is to be wrapped around a limb of a user, the compression garment comprising: 
a central main portion including a plurality of longitudinal outer edges; 
a plurality of straps that extend laterally and perpendicularly from the plurality of longitudinal outer edges of the central main portion, each of the plurality of straps having an end that is formed by a curved contour and that is remote from where each strap meets a longitudinal outer edge of the plurality of longitudinal outer edges of the central main portion; and 

wherein the compression garment comprises three layers of material including an internal compressible layer between a first woven layer and a second woven layer; 
the plurality of fastening tabs are secured to the first woven layer on the respective straps with a mechanical fastener that holds the plurality of fastening tabs on the respective straps in a manner that enables the plurality of fastening tabs to be removed from a first location on the first woven layer to a second location on the second woven layer, thereby rendering the compression garment adapted to be reversible on the limb, wherein each of the plurality of fastening tabs are removably positioned such that it has a curved contour commensurate with and not extending beyond the curved contour of each strap end; and 
wherein the first woven layer has a first color, and the second woven layer has a second color different from the first color, and a positioning of the plurality of fastening tabs on either the first woven layer or the second woven layer is determinable of which color is visible when the compression garment is in a wrapped position on the limb.
Claim 22 (Currently Amended by Examiner): The compression garment of claim 21, wherein the plurality of fastening tabs are repositionable laterally on a same side of the respective straps, wherein a repositioned fastening tab of the plurality of fastening tabs is configured to act[[s]] as a marker for cutting the respective strap to a desired size.
Claim 23 (Currently Cancelled by Examiner)
Claim 27 (Currently Amended by Examiner): The compression garment of claim 26, wherein the first and second halves are sewn together such that the central seam [[as]]is a stitched central seam.

Reasons for Allowance
Claims 21, 22, and 26-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 21, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a compression garment that is to be wrapped around a limb of a user, the compression garment comprising: a central main portion including a plurality of longitudinal outer edges; a plurality of straps that extend laterally and perpendicularly from the plurality of longitudinal outer edges of the central main portion, each of the plurality of straps having an end that is formed by a curved contour and that is remote from where each strap meets a longitudinal outer edge of the plurality of longitudinal outer edges of the central main portion; a plurality of fastening tabs respectively provided at each of the ends of the plurality of straps, wherein each fastening tab is removable from its respective strap and repositionable at a different location on the respective strap; the plurality of fastening tabs are secured to the first woven layer on the respective straps with a mechanical fastener that holds the plurality of fastening tabs on the respective straps in a manner that enables the plurality of fastening tabs to be removed from a first location on the first woven layer to a second location on the second woven layer, thereby rendering the compression garment adapted to be reversible on the limb, wherein each of the plurality of fastening tabs are removably positioned such that it has a curved contour commensurate with and not extending beyond the curved contour of each strap end, in combination with all other features recited in the claim. Weissleder et al. US 2010/0292622 A1 is the closest prior art of record and discloses a compression garment (fig. 1 and [0050], brace applies compression) with a plurality of fastening tabs 2/17 that are removable and repositionable on the strap of the garment on either side (fig. 4 and [0050], [0053], fasteners 2/17 are capable of being repositioned at different locations on either side due to the unbroken loop on both sides of the brace). However, Weissleder’s fastening tabs extend from and beyond the ends of the straps, so as to overlap both ends of the straps when the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Caprio, Jr. et al. US 5,221,252 discloses a knee support 10 with laterally extending straps and fastening tabs (fig. 3)
Zerr et al. US 8,007,454 B1 discloses an ankle support 10 having straps with curved ends and fastening tabs (fig. 3)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/Examiner, Art Unit 3786